Exhibit 10.1

SEPARATION AGREEMENT BETWEEN ROBERT MACKNIGHT
AND MATTSON TECHNOLOGY, INC.

November 14, 2007

Robert MacKnight

Re: Separation Agreement

Dear Bob:

This letter, upon signature, will constitute agreement (the "Agreement") by you
to the terms of your separation from Mattson Technology, Inc. ("Mattson").

Transition:

On March 31, 2008 (the "Transition Date"), you will transition from President
and Chief Operating Officer to Vice President. As of March 31, 2008, you no
longer will have (nor may you represent yourself as having) the express or
implied right or authority to enter into any contracts, or incur any expenses,
obligations or liabilities on behalf of or in the name of Mattson.

Employment as Vice President:

The term of your employment as a Vice President shall be 16 months (through July
31, 2009) (hereafter, the "Transition Period"). You will remain a Mattson
employee during the Transition Period. While you continue to provide services to
Mattson as an employee, Mattson will pay you the compensation and provide you
the benefits described in Paragraph 3 of this Agreement. During the Transition
Period, Mattson will continue to provide you with an electronic mail account and
office phone number.

Payments and Benefits:

In consideration for your promise to provide services under this Agreement, and
your provision of those services, as well as the other promises and
representations made by you in this Agreement, Mattson will provide you with the
following payments and benefits:

Payments:

Mattson will pay to you your full current salary for a period of 8 months,
beginning at the close of business on the Transition Date and continuing through
November 30, 2008. Thereafter, Mattson will pay to you half of your current
salary for a period of 8 months, beginning December 1, 2008 and continuing
through July 31, 2009. You understand and agree that Mattson will withhold taxes
from, and report, these amounts to tax authorities as Mattson determines it is
required to do. The salary payments described in this paragraph will hereafter
be referred to as the "Transition Payments."

Benefits:

Immediately following the Transition Date, Mattson will provide to you the
following employment benefits (the "Transition Benefits"):

Continuation of Existing Company-Paid Benefits:

During the Transition Period, Mattson will continue to provide to you all
company-paid benefits to which you are currently entitled. Mattson reserves the
right to modify in the future its company-paid benefit plans (or the providers
thereof). Mattson agrees that, at the conclusion of the Transition Period, you
will be entitled to seek continued health benefits under the Consolidated
Omnibus Budget Reconciliation Act (COBRA).

Continuation of Stock Vesting:

All stock options that you have been granted by Mattson on or before the
Transition Date shall continue to vest during the Transition Period. The period
for exercising these options shall be determined under the terms applicable to
those options. For example, given a 90-day exercise period under the option
terms, if you remain employed through July 31, 2009, you generally would have
until October 31, 2009 to exercise those options, to the extent vested.

Computer Stipend:

Mattson will pay you a stipend in an amount sufficient to purchase a personal
computer that is equivalent in capability to the Mattson-owned computer you
currently use.

Bonus

: If Mattson's Board of Directors approves the payment of bonuses relating to
the first half of 2007 to any member of Mattson's Executive Team (i.e. CEO and
CFO), you will also be paid a bonus for the first half of 2007 in an amount to
be determined by the Board of Directors.

Payment for Unused Sabbatical.

Mattson will pay you 7 weeks pay in lieu of the Sabbatical for which you are
qualified to take, but have not yet done so. This payment will be in addition to
any amounts due to you for accrued and unused Personal Time Off.

Releases

:

Release of Claims

: By signing this Agreement, you irrevocably and unconditionally release all
Claims described in Paragraph 4(b) that you may now have against the Released
Parties specified below.

Claims Released

: In exchange for Mattson's promises under this Agreement, you hereby release (
i.e.
, give up) all known and unknown claims that you presently have against Mattson,
its current or former subsidiaries and affiliates, and their current and former
Board members, partners, employees or agents, and any related parties (Released
Parties), except claims that the law does not permit you to waive by signing
this Agreement. For example, you are releasing all common law contract, tort, or
other claims you might have, as well as all claims you might have under the Age
Discrimination in Employment Act (ADEA), the WARN Act, Title VII of the Civil
Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, the
Americans With Disabilities Act (ADA), the Employee Retirement Income Security
Act of 1974 (ERISA), and similar state or local laws, such as the California
Fair Employment and Housing Act, California Labor Code Section 200 et seq., and
any applicable California Industrial Welfare Commission order. You expressly
waive the protection of Section 1542 of the Civil Code of the State of
California, which states that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

No Assignment of Claims

: By signing this Agreement, you expressly warrant that you have not assigned or
given away any of the Claims you are releasing.

Representations and Promises:

You acknowledge and agree that:

Entire Agreement; Amendment. This Agreement is the entire agreement relating to
your service with Mattson and any claims or future rights that you might have
with respect to Mattson and the Released Parties. This Agreement only may be
amended by a written agreement that Mattson and you sign. This Agreement is a
legally admissible, enforceable agreement governed by Federal law and the laws
of California.

No Reliance on Representations. When you decided to sign this Agreement, you
were not relying on any representations that were not in this Agreement.

Future Changes to Employee Compensation. You understand that Mattson in the
future may change or improve employee benefits or offer new programs to its
employees. You further agree that you will not seek to receive any such
additional pay, benefits or programs.

No Wrongs, Injuries or Unpaid Amounts. You acknowledge that you have not
suffered any job-related wrongs or injuries, such as any type of discrimination,
for which you might be entitled to compensation or relief in the future. You
represent that you have been paid all wages, commissions, compensation,
benefits, and other amounts that Mattson or any Released Party should have paid
you in the past.

Severability. If Mattson or you successfully assert that any provision in this
Agreement is void, the rest of the Agreement shall remain valid and enforceable
unless the other party to this Agreement elects to cancel it. If this Agreement
is canceled, you will repay all amounts paid to you pursuant to this Agreement.

Truth of Representations. If you initially did not think any representation you
are making in this Agreement was true or if you initially was uncomfortable
making it, you resolved all your doubts and concerns before signing this
Agreement.

Voluntariness. You have carefully read this Agreement, you fully understand what
it means, you are entering into it knowingly and voluntarily, and all your
representations in it are true.

Consideration Period. You understand that the consideration period described in
the box above your signature started when you first were given this Agreement,
and you waive any right to have it restarted or extended by any subsequent
changes to this Agreement.

Representations and Promises as Consideration. You understand that Mattson would
not have given you the Transition Payments or Benefits that you are getting in
exchange for this Agreement but for the representations and the promises you are
making by signing it.

Disclosures and Cooperation. You have disclosed to Mattson any information you
have concerning any conduct involving Mattson or any affiliate that you have any
reason to believe may be unlawful or that involves any false claims to the
United States. You further agree that, as requested by Mattson, you will
cooperate fully with Mattson or its representatives in any investigation,
proceeding, administrative review or litigation pertaining to matters occurring
during your employment with Mattson. You understand that nothing in this
Agreement prevents you from cooperating with any U.S. government investigation.
In addition, to the fullest extent permitted by law, you hereby irrevocably
assign to the U.S. government any right you might have to any proceeds or awards
in connection with any false claims proceedings against Mattson or any
affiliate.

Company Property and Incurring of Liabilities. On or before the Transition Date,
you will return to Mattson all computers, files, memoranda, documents, records,
copies of the foregoing, Company-provided credit cards, keys, building passes,
security passes, access or identification cards, and any other property of
Mattson or any Released Party in your possession or control. By the Transition
Date, you will have cleared all expense accounts, repaid everything you owe to
Mattson or any Released Party, paid all amounts you owe on Company-provided
credit cards or accounts (such as cell phone accounts), and canceled or
personally assumed any such credit cards or accounts. You further agree not to
incur any expenses, obligations, or liabilities on behalf of Mattson from the
date of this Agreement until the Transition Date without written consent from
Mattson's Chief Executive Officer.

Adverse Tax Treatment. You agree not to make any claim against Mattson or any
other person based on how Mattson reports, or withholds taxes from, any amounts
payable under this Agreement, or if an adverse determination is made as to the
tax treatment of any amounts payable under this Agreement. You agree that
Mattson has no duty to try to prevent such an adverse determination.

Non-Disparagement. You agree not to criticize, denigrate, or otherwise disparage
Mattson, any other Released Party, or any of Mattson's products, processes,
experiments, policies, practices, standards of business conduct, or areas or
techniques of research. Mattson agrees not to criticize, denigrate or otherwise
disparage me.

Transitioning of Responsibilities. You agree that you will fully cooperate with
Mattson in effecting a smooth transition of your responsibilities to others.

Proprietary Information and Innovations Assignment Agreement.

I acknowledge agreement to the terms contained in the Proprietary Information
and Innovations Assignment Agreement signed by me on August 17, 2001, a copy of
which is attached as Exhibit A.

Deferred Compensation Plan.

Mattson agrees that it, through its officers, will present to its Board of
Directors a request for approval of an amendment to Mattson's existing Deferred
Compensation Plan (the "Plan") that would allow qualified Mattson employees
whose age plus years of service equals 65 at the time their active services for
Mattson terminate or are materially reduced to defer Plan distributions in a
manner that does not violate Internal Revenue Code Section 409A. If this
amendment is adopted, you will be permitted to defer your Plan distributions if
you satisfy the amendment's terms.

Arbitration of Disputes

: Mattson and you agree to resolve any future disputes through final and binding
arbitration. For example, you are agreeing to arbitrate any dispute about the
validity of this Agreement or any discrimination claim that may survive this
Agreement. You also agree to resolve through final and binding arbitration any
disputes you have with any other Released Party who elects to arbitrate those
disputes under this subsection. Arbitrations shall be conducted by JAMS in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings.
By writing your initials in the following blank, ____ , you are acknowledging
that you understand this section's arbitration requirements and that arbitration
would be in lieu of a jury trial.

Future References.

Any request for a reference about you by a prospective employer must be made to
the Chief Executive Officer or Vice President of Organizational Capability. In
response to such a request, Mattson agrees that it will respond to such request
in a manner to be mutually agreed by you and Mattson.

Future Employment During the Transition Period.

Mattson agrees that you may obtain new employment during the Transition Period,
provided that:


(i) such employment does not violate your promises under paragraph 6 of this
Agreement, and (ii) such employment does not interfere with your provision of
services under this Agreement. The parties intend that the services rendered by
you under this Agreement shall be part-time and shall not be so onerous as to
prevent you from full-time services for a different employer.

Outplacement Services.

Mattson agrees that it will pay, at your request, for outplacement services
acceptable to Mattson to help you find new employment, provided that the new
employment you seek would not violate your promises under Paragraph 6 of this
Agreement.

--------------------------------------------------------------------------------





YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY AND, IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY
AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER THIS AGREEMENT
BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT YOU WILL BE
WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO GENE TANGE AT 47131 Bayside Parkway,
Fremont, California 94538 BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU
SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL
NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS DESCRIBED IN IT.

DECEMBER 5, 2007 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO GENE TANGE AT 47131 Bayside Parkway, Fremont, California 94538. IF
YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS
DESCRIBED IN IT.



Date: November 14, 2007

/s/ Robert MacKnight


Robert MacKnight, President and COO



Date: November 14, 2007

/s/ David Dutton


David Dutton, Chief Executive Officer

On behalf of Mattson Technology, Inc.



--------------------------------------------------------------------------------

EXHIBIT A TO SEPARATION AGREEMENT BETWEEN ROBERT
MACKNIGHT AND MATTSON TECHNOLOGY, INC.

PROPRIETARY INFORMATION AND
INNOVATIONS ASSIGNMENT AGREEMENT

This Agreement, effective as of August 20, 2001, confirms certain terms of my
employment with Mattson Technology, Inc. (the "Company"), and is a condition and
a material part of the consideration for my employment by the Company and the
compensation that I receive from the Company from time to time.

1. Proprietary Information.

1.1 As used in this Agreement, "proprietary information" means any information
that was or will be developed, created, or discovered by or on behalf of any
natural person or entity (collectively, "person") or that became or will become
known by, or was or is conveyed to, any person, which has commercial value in
the business of such person, including non-public information which I should
reasonably expect such person to regard as confidential, whether or not it is
marked as "confidential". By way of illustration, but not limitation,
proprietary information includes technical and non-technical information about
software programs and subroutines, source and object code, algorithms, mask
works, trade secrets, designs, specifications, technology, know-how, processes,
procedures, data, ideas, techniques, inventions (whether or not patentable),
works of authorship (whether or not protected or protectable as copyright),
formulas, manuals, business and product development plans and forecasts, client
or customer lists, terms of compensation and performance levels of any employee
of such person, information relating to such person's customers and other
information concerning actual or anticipated business, research, development,
experimental work, production, manufacturing and engineering processes, as well
as prices and pricing structures, marketing and sales information, product
lines, other financial information, and any information, documents and materials
relating thereto, or which is or are received in confidence by or for such
person from any other person.

1.2 As used in this Agreement, "Mattson Proprietary Information" means any
proprietary information that was or will be developed, created, or discovered by
or on behalf of the Company or its affiliates (collectively, "Mattson") or that
became or will become known by, or was or is conveyed to, any Mattson entity,
which has commercial value in the business of the Company or any other Mattson
entity.

2. Ownership and Non-disclosure of Mattson Proprietary Information

2.1 All Mattson Proprietary Information is and shall be the sole property of the
Company, other Mattson companies, their assignees or customers, as the case may
be, and the Company, other Mattson companies, their assignees and customers
accordingly, shall be the sole owner of all patents, copyrights, mask works,
trade secrets and other rights in connection therewith. I hereby assign to the
Company any rights and interest I may have or acquire in Mattson Proprietary
Information.

2.2. I agree that at all times, both during the term of my employment with the
Company and after its termination for any reason whatsoever, I shall hold in
strictest confidence and trust and shall not, directly or indirectly, use or
disclose to any person without the prior written authorization of the Company,
except as may be necessary in the ordinary course of performing my employment
duties as an employee of the Company, any Mattson Proprietary Information that I
may have or acquire during the period of my employment with the Company or
anything directly or indirectly relating to Mattson Proprietary Information.

2.3 Notwithstanding the foregoing, it is understood that at all times I am free
to use information which is generally known in the trade or industry not as a
result of a breach of this Agreement, as well as my own skill, knowledge,
know-how and experience not directly related to my employment with the Company.

2.4 I have been informed and acknowledge that misappropriation of the Company's
trade secrets may result in civil liability under the Uniform Trade Secrets Act,
as adopted in California Civil Code Section 3426 or analogous provisions in
other relevant jurisdictions, and, if willful, may result in an award for triple
the amount of the Company's damages and attorneys' fees; and that unauthorized
use of trade secrets may be a crime under California Penal Code Section 499(c),
punishable by imprisonment for a time not exceeding one (1) year, or by a fine
not exceeding five thousand dollars ($5,000), or by both, or under analogous
provisions in other relevant jurisdictions .

3. Third Party Information

I recognize that the Company has received and will receive in the future
proprietary information from third parties subject to a duty on the Company's
part to maintain the confidentiality of such information and/or to use it only
for certain limited purposes. I agree that I owe the Company and such third
parties, both during the term of my employment and thereafter, a duty to hold
such proprietary information in the strictest confidence and not to disclose it
to any natural person or entity (except in a manner that is consistent with the
Company's agreement with the third party) or use it for the benefit of anyone
other than the Company or such third party (consistent with the Company's
agreement with the third party), unless expressly authorized to act otherwise by
an officer of the Company.

4. Former Employer Information.

I agree that I shall not, during my employment with the Company, improperly use
or disclose any proprietary information or trade secrets of my former or
concurrent employers (if any) or companies for which I performed or perform
consulting services (if any) and that I shall not bring onto the premises of the
Company any unpublished documents or any property belonging to such employers or
companies without their written consent.

5. Innovations.

5.1 As used in this Agreement, the term " Innovations" means any and all new or
useful art, discovery, improvement, technical development, inventions, and works
of authorship, whether or not patentable, protectable under applicable copyright
laws or registrable, and all related know-how, designs, mask works, trademarks,
formulae, processes, manufacturing techniques, trade secrets, ideas, artwork,
software or other copyrightable or patentable works or proprietary information
which I may solely or jointly acquire, conceive, develop or reduce to practice.

5.2 As used in this Agreement, the term "Mattson Innovations" means any and all
Innovations which I may solely or jointly acquire, conceive, develop or reduce
to practice during the period of my employment with the Company.

6. Ownership of Prior Innovations

6.1 I have attached hereto, as Exhibit A, a complete list of all Innovations
that I have, alone or jointly with others, conceived, developed or reduced to
practice or caused to be conceived, developed or reduced to practice prior to
the commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of Mattson Proprietary Information. If disclosure of an item on
Exhibit A would cause me to violate any prior confidentiality agreement, I
understand that I am not to list such item in Exhibit A, but am to inform the
Company that all items have not been listed for that reason. A space is provided
on Exhibit A for such purpose. If no list is attached, I represent that there
are no such items.

6.2 To the extent I use any such prior Innovation in the course of my employment
by the Company, I hereby grant the Company a fully paid, royalty-free,
worldwide, perpetual, irrevocable license (with rights to sublicense through
multiple tiers of sublicensors) to make, use, sell, reproduce, distribute,
modify, perform and display such prior Innovation.

7. Ownership of Mattson Innovations

7.1 I hereby acknowledge and agree that the Company shall acquire ownership,
title, and all rights and interest in and to all Mattson Innovations upon
creation, that all Mattson Innovations are work made for hire belonging to the
Company under applicable law, and that I shall promptly disclose and describe to
the Company all Mattson Innovations. Without limiting the generality of the
foregoing, I acknowledge that all original works of authorship which are made by
me (solely or jointly with others) within the scope of my employment and which
are protectable by copyright are "works made for hire," as that term is defined
in the United States Copyright Act (17 U.S.C., Section 101).

7.2 To the extent that under applicable mandatory laws the Company does not
acquire ownership, title, and all rights and interests in and to all Mattson
Innovations, I hereby irrevocably and absolutely assign and agree to assign to
the Company my entire ownership, right, title, and interest in and to all
Mattson Innovations and any associated intellectual property rights.

7.3 I hereby acknowledge and agree that my execution of this Agreement
constitutes written notification to me, as required by Section 2872 of the
California Labor Code, of my rights under Section 2870 of the California Labor
Code ("Section 2870"). Accordingly, I recognize that this Agreement does not
require assignment of any invention which qualifies fully for protection under
Section 2870, which provides as follows:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

7.4 I hereby assign to the United States government all my right, title and
interest in and to any and all Innovations whenever full title to same is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

7.5 To the fullest extent permitted by applicable law, I hereby irrevocably and
unconditionally waive and undertake not to assert any right to claim any
compensation in addition to my regular salary with respect to the use or
exploitation of Mattson Innovations.

8. Moral Rights

To the fullest extent permitted by applicable law, any assignment hereunder (and
any ownership of a Mattson Innovation as a work made for hire) includes all
rights of publication, attribution, paternity, integrity, disclosure and
withdrawal and any other right that may be known as or referred to as "moral
right" (collectively "Moral Rights"). To the extent such Moral Rights cannot be
assigned under applicable law, I hereby irrevocably and unconditionally waive
and undertake not to assert such Moral Rights and consent to any action of the
Company or other Mattson entity that would violate such Moral Rights in the
absence of such consent.

9. Cooperation in Perfecting Rights to Mattson Innovations

9.1 I shall assist the Company in every proper way to obtain and enforce United
States and foreign proprietary rights relating to any and all Mattson
Innovations in any and all countries. To that end I shall execute, verify and
deliver such documents and perform such other acts (including appearing as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and the assignment thereof. In addition, I shall execute, verify and
deliver assignments of such proprietary rights to the Company or its designee. I
further agree to execute such powers of attorney conforming to all applicable
formalities, as may be necessary or appropriate, for the Company to do all such
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights relating to Mattson Innovations. My
obligation to assist the Company with respect to proprietary rights in any and
all countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after termination of my
employment for the time actually spent by me at the Company's request on such
assistance.

9.2 In the event the Company is unable for any reason, after reasonable effort,
to secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf to execute, verify and file any
such documents and to do all other lawful acts to further the purposes of the
preceding paragraph with the same legal force and effect as if executed by me. I
hereby waive and quitclaim to the Company any and all claims of any nature
whatsoever which I now or may hereafter have for infringement of any proprietary
rights assigned to the Company or its designee.

10. Obligation to Keep the Company Informed.

In addition to my obligations under Section 7 hereof, during the period of my
employment and for one (1) year after termination of my employment for any
reason, I shall promptly disclose to the Company fully and in writing all patent
applications filed by me or on my behalf. At the time of each such disclosure, I
shall advise the Company in writing of any inventions that I believe fully
qualify for protection under Section 2870 or analogous provisions in other
relevant jurisdictions; and I shall at the time provide to the Company in
writing all evidence necessary to substantiate that belief. I understand that
the Company will keep in confidence and will not disclose to third parties
without my consent any proprietary information disclosed in writing to the
Company pursuant to this Agreement relating to inventions that qualify fully for
protection under the provisions of Section 2870 or analogous provisions in other
relevant jurisdictions. I shall preserve the confidentiality of any such
invention as does not qualify fully for protection under Section 2870 or
analogous provisions in other relevant jurisdictions. I agree to keep and
maintain adequate and current records (in the form of notes, sketches, drawings
and in any other form that may be required by the Company) of all proprietary
information developed by me and all inventions and other Innovations made by me
during the period of my employment at the Company, which records shall be
available to and remain the sole property of the Company at all times.

11. No Conflicting Employment; No Inducement of Other Employees or Solicitation
of Customers.

11.1 During the period of my employment by the Company, I shall not, without the
Company's express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company.

11.2 For the period of my employment by the Company and for one (1) year after
the date of termination of my employment by the Company, in any county in the
United States or equivalent geographical subdivision in foreign jurisdictions in
which the Company does business (a list of which is available from Human
Resources and is incorporated herein), I shall not (i) induce or attempt to
induce any employee of the Company or another Mattson entity to leave the employ
of the Company or such other Mattson entity; or (ii) actively solicit the
business of any client or customer of the Company or the client or customer of
another Mattson entity (other than on behalf of the Company or another Mattson
entity), with whom I developed a relationship during the term of my employment,
by using the Company's trade secret or confidential information.

11.3 If any restriction set forth in the preceding paragraphs of this Section 11
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

12. No Conflicting Obligations.

I represent that my performance of all terms of this Agreement and as an
employee of the Company does not and shall not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I shall not
enter into, any agreement either written or oral in conflict herewith

13. Return of Company Documents.

When I leave the employ of the Company, I shall deliver to the Company (and
shall not keep in my possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, together with all copies thereof (in whatever medium
recorded) belonging to the Company, its successors or assigns. I further agree
that any property situated on the Company's premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.
Prior to leaving, I shall, at the Company's request, cooperate with the Company
in completing and signing the Company's termination certification in
substantially the form of Exhibit B attached hereto.

14. Notification of New Employer.

I hereby authorize the Company to notify my new employer of my rights and
obligations under this Agreement following the termination of my employment with
the Company.

15. Legal and Equitable Remedies.

Because my services are personal and unique and because I may have access to and
become acquainted with Mattson Proprietary Information, the Company shall have
the right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond and without
prejudice to any the rights and remedies that the Company may have for a breach
of this Agreement.

16. No Continuation of Employment.

I understand and acknowledge that my employment with the Company is "at-will,"
which means that the Company and I, each, have the right to terminate my
employment at any time, with or without advance notice and with or without
cause. I further agree and understand that nothing in this Agreement shall
confer on me any right with respect to continuation of employment by the
Company, nor shall it change in any way my "at-will" employment relationship
with the Company.

17. Governing Law; Consent to Personal Jurisdiction.

In view of the fact that the principal office of the Company is located in
California, this Agreement shall be governed by and construed according to the
laws of the State of California, excluding conflict of laws principles. I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in _______________ County, California for any lawsuit filed there
against me by the Company arising from or relating to this Agreement.

18. Entire Agreement.

This Agreement, and Exhibit A attached hereto and incorporated herein by this
reference, sets forth the final, complete and exclusive agreement and
understanding between the Company and me relating to the subject matter hereof
and supersedes all prior and contemporaneous understandings and agreements
relating to its subject matter. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by both the Company and me. Any subsequent change
or changes in my duties, salary or other compensation shall not affect the
validity or scope of this Agreement.

19. Severability.

Should any provision of this Agreement be held by a competent court or other
tribunal to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

20. Successors and Assigns.

This Agreement shall be binding upon my heirs, executors, administrators and
other legal representatives and shall be for the benefit of the Company, other
Mattson entities, and its or their successors and assigns.

21. Survival.

The provisions of this Agreement shall survive the termination of my employment
with the Company and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

22. No Waiver.

No waiver by the Company of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by the Company of any right under
this Agreement shall be construed as a waiver of any other right. The Company
shall not be required to give notice to enforce strict adherence to all terms of
this Agreement.

23. Notice.

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as such party may
specify from time to time in writing. Such notice shall be deemed given upon
personal delivery, or, if sent by certified or registered mail, postage prepaid,
three (3) days after the date of mailing.

24. Consultants.

Notwithstanding anything to the contrary set forth in this Agreement, if I am
engaged by the Company as a consultant (independent contractor) rather than an
employee, the terms of this Agreement shall apply to me to the same extent as if
I were an employee of the Company, provided that all references herein to me as
an "employee" and my "employment" shall be deemed and construed to be references
to me as a consultant (independent contractor) and my provision of consulting
services to the Company and provided that no provision of this Agreement shall
be deemed or construed to confer on me any rights that I might have if I were an
employee of the Company.

25. Headings.

The headings contained in this Agreement are for convenience only, have no legal
significance, and are not intended to change or limit this Agreement in any
matter whatsoever.

--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INNOVATIONS (INCLUDING
INVENTIONS AND WORKS OF AUTHORSHIP) THAT I MAKE DURING MY EMPLOYMENT, AND
RESTRICTS MY RIGHT TO DISCLOSE OR USE MATTSON PROPRIETARY INFORMATION AND
MATTSON INNOVATIONS DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I have read this Agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement, the terms of which are incorporated by
reference into this Agreement. If I do not complete and attach Exhibit A to this
Agreement, my signature below certifies that no relevant Innovations exist.

EMPLOYEE:

/s/ Robert B MacKnight
Name: Robert MacKnight

Dated: 8/17/2001
Address:

 

 

ACKNOWLEDGED AND AGREED:

MATTSON TECHNOLOGY, INC. ("Company")

By: ____________________________
Name: ____________________________
Title: ____________________________

Dated: ____________________________

Address: